



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Weir, 2019 ONCA 40

DATE: 20190122

DOCKET: C65453

Doherty, Miller and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Crystal Weir

Appellant

Erin Dann and Janani Shanmuganathan, for Crystal Weir
(deceased)

Karen Shai, for the respondent

Heard: January 21, 2019

On appeal from the convictions entered on March 16, 2017
by Justice Randall W. Lalande of the Ontario Court of Justice.



APPEAL BOOK ENDORSEMENT

[1]

The appellant has died. The parties ask us to hear the appeal.

[2]

They agree that the conviction represents a miscarriage of justice.
Indeed the Crown precipitated this proceeding. In the circumstance, we agree
that the appeal should be heard.

[3]

The appeal is allowed, the conviction is set aside and an
acquittal is entered.


